As filed with the Securities and Exchange Commission on May 14, 2014 File Nos. 333-164078 811-22376 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 9 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 11 x PIMCO Equity Series VIT (Exact name of Registrant as Specified in Charter) 840 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code (866) 746-2606 Robert W. Helm, Esq. Douglas P. Dick, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 840 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements of effectiveness of this Post-Effective Amendment No. 9 to its Registration Statement under Rule 485(b) of the 1933 Act and has duly caused this Post-Effective Amendment No. 9 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Washington in the District of Columbia on the 14 th day of May, 2014. PIMCO EQUITY SERIES VIT (Registrant) By Peter G. Strelow*** President *By: /s/ Douglas P. Dick Douglas P. Dick as attorney-in-fact Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following person in the capacities and on the dates indicated: Signature Title Date Brent R. Harris* Trustee May 14, 2014 E. Philip Cannon* Trustee May 14, 2014 Peter B. McCarthy** Trustee May 14, 2014 Peter G. Strelow*** President (Principal Executive Officer) May 14, 2014 Trent W. Walker*** Treasurer (Principal Financial and Accounting Officer) May 14, 2014 *By: /s/ Douglas P. Dick Douglas P. Dick as attorney-in-fact * Pursuant to power of attorney filed with pre-effective amendment No. 2 to Registration Statement No. 333-164078 on March 30, 2010. ** Pursuant to power of attorney filed with post-effective amendment No. 3 to Registration Statement No. 333-164078 on February 17, 2012. *** Pursuant to power of attorney filed with post-effective amendment No. 8 to Registration Statement No. 333-164078 on April 28, 2014. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
